DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-11 and 14-20 have been examined in this application. 
Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/02/2021.
Claim Objections
Claims 1, 17 and 18 are objected to because of the following informalities: 
Claim 1 has a spelling mistake: ‘the secondt’ (Page 102 Line 15)
Claim 17 has a spelling mistake: ‘the secondt’ (Page 105 Line 20)
Claim 17 is missing a comma: ‘a base a table’ (Page 105 Line 9)
Claim 18 has a spelling mistake: ‘the secondt’ (Page 106 Line 136)
Claim 18 is missing a comma: ‘a base a table’ (Page 106 Lines 2-3)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saracen (US 20050234327).
Regarding Claim 1, Saracen teaches: A medical system (100) comprising: a medical imaging device (107 – Para 0034); and a robotic bed comprising a base (270 – Fig. 2A), a table (103 – Fig. 2A), and a robot arm (202 – Fig. 2A) having movable elements connected by joints (220/230/240 – Fig. 2F), the robot arm supporting the table such that the table is movable between a first position (‘therapeutic radiation treatment’ 106 – Para 0034/Fig. 4D) and a second position (‘imaging system’ 107 – Para 0034 and Fig. 4E), wherein the first position is a surgery position (Fig. 4D and Para 0087), the first position being a position where a shortest distance between a location of the medical imaging device and the table is at least a predetermined distance (409 and Para 0087/Fig. 4D), the first position being a position where a maximum dimension of the robot arm not hidden under the table is less than one fourth of a longitudinal dimension of the table when the table is viewed from vertically above (Fig. 4D and annotated Figure 2F below), and wherein the second position is an imaging position (Para 0087 and Fig. 4E), the secondt position being a position where a maximum dimension of the robot arm not hidden under the table is one fourth of a longitudinal dimension of the table or more when the table is viewed from vertically above (Fig. 4E).  

    PNG
    media_image1.png
    551
    679
    media_image1.png
    Greyscale

Annotated Figure 2F from Saracen

Regarding Claim 2, Saracen teaches: The medical system of claim 1, wherein at the first position (‘therapeutic radiation treatment’ 106 – Para 0034 and Fig. 4D), a large portion of the robot arm other than the base and one end portion of the movable element directly connected to the base is hidden under the table (Para 0075/0087 and Fig. 4D), and wherein at the second position (Fig. 4E), a certain or larger portion of the robot arm other than the base and the one end portion of the movable element directly connected to the base is not hidden under the table (Fig. 4E and Para 0075/0087).  
Regarding Claim 3, Saracen teaches:
In regards to Claim 8, Saracen teaches: The medical system of claim 1, wherein at the first position (‘therapeutic radiation treatment’ 106 – Para 0034 and Fig. 4D), the entire robot arm is hidden under the table when the table is viewed from vertically above (Fig. 4D and Para 0075/Para 0087).  
In regards to Claim 9, Saracen teaches: The medical system of claim 1, wherein the robot arm supports the table (103) so as to be capable of tilting the table (Para 0061) with respect to each of a longitudinal direction and a width direction of the table by the joint (‘tri axis tilt sensor’ – Para 0061).  
In regards to Claim 10, Saracen teaches: The medical system of claim 1, wherein the robot arm (202 and 240) comprises a joint traveling straight (‘Axis 1 on Track’ – 260 in Fig. 2A and Para 0052).  
In regards to Claim 11, Saracen teaches: The medical system of claim 1, wherein the robot arm (202 and 240) comprises horizontally-rotating joint (250) coupling ends of the movable elements (250 – Fig. 2A/2E and Para 0052).
In regards to Claim 16, Saracen teaches: The medical system of claim 1, further comprising: a memory (101 ‘TLS’ – Para 0035) configured to store the first position and/or the second position (‘compute position of pre-treatment and treatment coordinate system’); and an instruction device configured to give an instruction to move to the first position and/or the second position (Para 0037 – ‘loading with software adapted for receiving information’).  
In regards to Claim 17, Saracen teaches: A medical system (100), comprising: a medical imaging device (107 – Para 0034); and a robotic bed comprising a base a table (270/103 – Fig. 2A), and a robot arm (202 – Fig. 2A) having movable elements connected by joints (220/230/240 – Fig. 2F), the robot arm supporting the table such that the table is movable between a first position (‘therapeutic radiation treatment’ 106 – Para 0034/Fig. 4D) and a second position (‘imaging annotated Figure 2F above), and wherein the second position is an imaging position (Para 0087 and Fig. 4E), the secondt position being a position where a maximum dimension of the robot arm not hidden under the table is one fourth of a longitudinal dimension of the table or more when the table is viewed from vertically above (Fig. 4E).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Feenan (US 20070232894).
In regards to Claim 4, Saracen teaches: The medical system of claim 1, but does not teach, wherein the medical imaging device is an MRI, and wherein the predetermined distance is 5 Gauss line. Feenan teaches: typical MRI magnets have a fringe magnetic field of five Gauss. Additionally, they are designed with a warm-bore of between 50cm – 110cm (Para 0008/0009).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices.
In regards to Claim 5, Saracen teaches: The medical system of claim 4, but does not teach, wherein the predetermined distance is at least 1 m. Feenan teaches: typical MRI magnets have a fringe magnetic field of five Gauss. Additionally, they are designed with a warm-bore of between 50cm – 110cm (Para 0008/0009).
Note: Based off the following conversion: 110cm = 1.1m, the distance of at least 1 m would be met. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices. It is also known that the range of distances given are all capable of being used in most MRI devices.
In regards to Claim 6, Saracen teaches: The medical system of claim 1, but does not teach, wherein the medical imaging device is an imaging device other than an MRI, and wherein the predetermined distance is at least 80 cm.  Feenan teaches: typical MRI magnets have a fringe magnetic field of five Gauss. Additionally, they are designed with a warm-bore of between 50cm – 110cm (Para 0008/0009). 
Note: Based off the following conversion: 50cm = 0.5m and 110cm = 1.1m, would allow the distance of 80cm to be within the range of 50 - 110cm.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices.
In regards to Claim 7, Saracen teaches: The medical system of claim 6, but does not teach, wherein the predetermined distance is 2 m or less. Feenan teaches: typical MRI magnets have a fringe magnetic field of five Gauss. Additionally, they are designed with a warm-bore of between 50cm – 110cm (Para 0008/0009). 
Note: Based off the following conversion: 50cm = 0.5m and 110cm = 1.1m, the predetermined distance of less than 2m would be taught by Feenan.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Brunker (US 20090070935).
In regards to Claim 14, Saracen teaches: The medical system of claim 1, but does not teach, wherein the table comprises a slide mechanism. Brunker teaches: a lower support (98 – Fig. 4) on the patient support couch (82 – Fig. 1) that is able to move the patient into and out of the radiation beam (30) during treatment. (Para 0030 and Fig. 4).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the patient slide of Brunker to the table of Saracen as it is a common feature for the top of a bed to slide inward and outward based off the needs of the patient and user. Various movements of translation and rotational motion are seen commonly in hospital beds and each component can have variable components that are capable of doing such motion. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Kring (US 8051515).
In regards to Claim 15, Saracen teaches: The medical system of claim 1, but does not teach, wherein the robotic bed comprises a fixing member for fixing tubes of a medical instrument attached to a target on the robotic bed. Kring teaches: a surgical bed and a clamp that attaches to a surgical bed to secure any number of operating room fixtures, appliances, instruments or tools to the table for use during surgery (Col 1 Lines 21-22 and Lines 30-32).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an attachment feature from Kring to the bed of Saracen as IVs, outlets, remotes, hooks or medical tools are well known to be found and attached to the sides of beds or rails. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Shikumo (JP 2010094291).
In regards to Claim 18, Saracen teaches: A medical system (100), comprising:  a medical imaging device (107 – Para 0034); and  a robotic bed comprising a base a table (270/103 – Fig. 2A), and a robot arm (202 – Fig. 2A) having movable elements connected together by a joint (220/230/240 – Fig. 2F), the robot arm supporting the table such that the table is movable among a first position (‘therapeutic radiation treatment’ 106 – Para 0034/Fig. 4D), a second position (‘imaging system’ 107 – Para 0034 and Fig. 4E), the robot arm supporting the table so as to be capable of tilting the table with respect to each of a longitudinal direction and a width direction of the table by the joint, wherein the first position is a surgery position (Fig. 4D and Para 0087), the first position being a position where a shortest distance between a location of the medical imaging device and the table is at least a predetermined distance (409 and Para 0087/Fig. 4D), the first position being a position where a maximum dimension of the robot arm not hidden under the table is less than one fourth of a longitudinal dimension of the table when the table is viewed from vertically above (Fig. 4D and annotated Figure 2F above), and wherein the second position is an imaging position (Para 0087 and Fig. 4E), the secondt position being a position where a maximum dimension of the robot arm not hidden under the table is one fourth of a longitudinal dimension of the table or more when the table is viewed from vertically above (Fig. 4E), but does not teach, and a third position, and wherein the third position is an anesthesia introducing position, the third position being different from the second position, the third position being a position where a maximum dimension of the robot arm not hidden under the table is at least one fourth of the longitudinal dimension of the table when the table is   Shikumo teaches: a surgical table positioning device that has the ability to be used in multiple functions such as an examination space (Q), diagnostic apparatus (8/8A), and an operating table (P) (Fig. 7A/7B - Para 0002/0003). The third position used in surgery (‘anesthesia inducing position’) has a designed surgical space (P – Fig. 7A) while also having other spaces/positions for examination (Q – Fig. 7A) and various others on the floor (F – Fig. 7A and Para 0024). The pivot arm (10) is designed to be at the base of the table (2) (Fig. 1/7A and Para 0038).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a third position from Shikumo to the patient treatment couch and treatment area of Saracen as radiotherapy is well known to need a procedure prior to treatment. The procedure can include an IV and anesthesia to sedate the patient for a period of time so that anxiety or pain is not felt by the patient. Incorporating a station or specific area for surgery is well known as Saracen references the robotic patient assembly having alternative medical applications such as an operating room (OR) table (Para 0047). Additionally, Saracen teaches the ability for the column and track (270/260) to be in other locations or vertically mounted which would hide or show only a small amount of the robotic arm as stated in the present invention (Para 0052).
In regards to Claim 19, Saracen teaches: The medical system of claim 18, but does not teach, wherein at the third position, at least a portion of the robot arm other than the base and the one end portion of the movable element directly connected to the base is not hidden under the table.  Shikumo teaches: a surgical table positioning device that has the ability to be used in multiple functions such as an examination space (Q), diagnostic apparatus (8/8A), and an operating table (P) (Fig. 7A/7B - Para 0002/0003). The third position used in surgery (‘anesthesia 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a third position from Shikumo to the patient treatment couch and treatment area of Saracen as radiotherapy is well known to need a procedure prior to treatment. The procedure can include an IV and anesthesia to sedate the patient for a period of time so that anxiety or pain is not felt by the patient. Incorporating a station or specific area for surgery is well known as Saracen references the robotic patient assembly having alternative medical applications such as an operating room (OR) table (Para 0047). Additionally, Saracen teaches the ability for the column and track (270/260) to be in other locations or vertically mounted which would hide or show only a small amount of the robotic arm as stated in the present invention (Para 0052). 
In regards to Claim 20, Saracen teaches: The medical system of claim 18, but does not teach, wherein the third position is located opposite to the medical imaging device with respect to the width direction of the table when the table is located at the first position. Shikumo teaches: 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a third position from Shikumo to the patient treatment couch and treatment area of Saracen as radiotherapy is well known to need a procedure prior to treatment. The procedure can include an IV and anesthesia to sedate the patient for a period of time so that anxiety or pain is not felt by the patient. Incorporating a station or specific area for surgery is well known as Saracen references the robotic patient assembly having alternative medical applications such as an operating room (OR) table (Para 0047). Additionally, Saracen teaches the ability for the column and track (270/260) to be in other locations or vertically mounted which would hide or show only a small amount of the robotic arm as stated in the present invention (Para 0052). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited Journal from Eric A. Harris discusses the use of sedation and anesthesia for radiation therapy and its common use in operating rooms, with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                         

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/23/2021